Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.            This Office Action is responsive to the Amendment filed on 03/01/2021.  Claims 1-15 of which claims 1 and 9 are independent, were pending in this application and have been considered below.
Response to Arguments
3.            (i) Applicant’s arguments, see Remarks, filed 03/01/2021, with respect to the rejection of claims 1 -8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,778,477 B2 have been fully considered and are persuasive.  The rejection of claims has been withdrawn (see Terminal Disclaimer submitted and approved on 03/01//21).
(ii) Applicant’s arguments, with respect to the rejection of claims 1,2 ,5 and 7 under 35 U.S.C. 103 as being unpatentable over Qiao (US 201503499923)(see IDS) in view of Li (US 8615057)(see IDS) and claims 3-4 under 35 U.S.C. 103 as being unpatentable over Qiao (US 201503499923) in view of Li (US 8615057) as applied in claim 1 above and further in view of Waters et al (US 7974334) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Examiner's Amendment
4.            An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
               
5.         The application is amended as follows:
Claim 10 is amended as follow:
In claim 10, line 10, change “the QR decomposition “to - - - a QR decomposition- - -
In claim 10, line 13, change, “the matrix PM “to - - - a matrix PM - - -

Allowable Subject Matter
6.         Claims 1-15 are allowed.
7.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
8.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


9.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 9, the prior art of record, specifically Qiao (US 201503499923)(see IDS) teaches pre-processing of the received signal Y to obtain a signal approximate estimation value, which is then utilized to determine the radius D utilized by the sphere detector.
Li (US 8615057)(see IDS) teaches in col. 2, lines 39-45, The sub-optimal K-Best (similar to QRD-M) and its variants perform breadth-first searching. The K-Best and variants are mostly ASIC-minded algorithms. Both strict sorting and approximating sorting have been proposed. K-Best involves modular and repetitive operations that are easily parallelized in hardware. However, K-Best has many problems on parallel programmable architecture). Also Li discloses in fig. 9, a device for detecting a symbol transmitted over a communication channel in a multiple input-multiple output communication system.

In col. 12, lines 29-32, the device 90 may further comprise a searching unit 94 configured to search a subset of possible transmitted symbols. The subset has a predetermined size dependent on properties of the communication channel. The device 90 may further comprise a selection unit 96 configured to select the symbol of the subset to which the received symbol corresponds.
However, none of the prior arts cited alone or in combination provides the motivation to teach initializing a sphere radius r based on attributes of the communication channel and not on the received signal; and defining a set of possible transmit signal symbols based on the initialized sphere radius r, wherein defining a set of possible transmit signal symbols based on the initialized sphere radius r includes utilizing breadth-first tree traversal to define the set of possible transmit signal symbols based on the sphere radius r; and selecting a maximum likelihood solution of the transmitted signal based on the selected set of possible transmit signal symbols as recited in claim 1 and 
initialize a sphere radius r based on attributes of a communication channel; initialize a parallel breadth-first tree search algorithm based on matrix-matrix multiplication of each level of the search tree based on values located within the sphere radius r, wherein the search tree includes a number of levels corresponding with a number of transmitters; and select a maximum likelihood solution of a transmitted signal based on the matrix-matrix multiplication as recited in claim 9.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 13, 2021